                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             AT CHATTANOOGA


  METROPOLITAN TABERNACLE
  CHURCH; and
  PASTOR WILLIAM STEVEN BALL,
                                              Case No.: 1:20-cv-00100-JRG-SKL
                 Plaintiffs,

        v.

  CITY OF CHATTANOOGA; and
  MAYOR ANDREW BERKE, in his
  official capacity,

                Defendants.


       PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT
                            PREJUDICE
    Whereas Plaintiffs filed this action on April 16, 2020 challenging Defendants’

 ban on churches holding drive-in worship services.

    Whereas, in response to this lawsuit, on April 17, 2020, Defendants promptly

 revised their policy to state that “there will be no prohibition of any drive-in

 services.”

    Whereas on April 28, 2020, the City announced that it will follow guidelines

 released by the Governor of Tennessee.

    Therefore, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs voluntarily

 dismiss without prejudice all claims brought in their Verified Complaint in the

 above-captioned case.




Case 1:20-cv-00100-JRG-SKL Document 12 Filed 04/29/20 Page 1 of 2 PageID #: 115
    Respectfully submitted this 29th day of April, 2020.


                                        /s/ Jonathan C. Dalton
  Ryan J. Tucker*                       J. Caleb Dalton*
  AZ Bar No. 034382                     Virginia Bar Number: 83790
  Jeremiah Galus*                       ALLIANCE DEFENDING FREEDOM
  AZ Bar No. 030469                     440 First Street NW, Suite 600
  ALLIANCE DEFENDING FREEDOM            Washington, D.C. 20001
  15100 N. 90th Street                  Telephone: (202) 393–8690
  Scottsdale, AZ 85260                  cdalton@ADFlegal.org
  Telephone: (480) 444-0020
  rtucker@adflegal.org                  Nathan W. Kellum
  jgalus@adflegal.org                   MS Bar No. 8813
                                        CENTER FOR RELIGIOUS EXPRESSION
  David A. Cortman*                     699 Oakleaf Office Lane, Suite 107
  GA Bar No. 188810                     Memphis, TN 38117
  ALLIANCE DEFENDING FREEDOM            Telephone: (901) 684-5485
  1000 Hurricane Shoals Rd. NE          nkellum@crelaw.org
  Suite D-1100
  Lawrenceville, GA 30043
  Telephone: (770) 339-0774
  dcortman@ADFlegal.org

                             ATTORNEYS FOR PLAINTIFFS


                              *Admitted Pro Hac Vice.




                                          2

Case 1:20-cv-00100-JRG-SKL Document 12 Filed 04/29/20 Page 2 of 2 PageID #: 116
